ORDER DISMISSING APPEALThis is a pro se appeal from a district court's March 13, 2019, decision regarding an objection to a hearing master's recommendation in a matter related to child support arrears. Eighth Judicial District Court, Family Court Division, Clark County; T. Arthur Ritchie, Jr., Judge.Review of the notice of appeal and documents before this court reveals a jurisdictional defect. The district court's March 13, 2019, oral decision and minute order are of no effect and cannot be appealed. See State, Div. Child & Fam. Services v. Eighth Judicial Dist. Court , 120 Nev. 445,454, 92 P.3d 1239, 1245 (2004) ("[D]ispositional court orders that are not administrative in nature, but deal with the procedural posture or merits of the underlying controversy, must be written, signed, and filed before they become effective."). Accordingly, this court lacks jurisdiction andORDERS this appeal DISMISSED.